 THE' CHAIN BELTCOMPANYSchedule I271V. L. SmithEugene AllisonR. L. WalkerL. M. SmithJ. A. BettisT. B. HendersonMiguel FrancoJose GonzalesLuciana RociquezJames PriceC. L. ReavisC. L. MorrowF. H. WellingAcie HendersonM. C. BellH. L. JonesM. C. PowellSchedule IIW. A. CatesW. H. LindseyN. F. RobersonLewis R. TuckerW. E. RuleF. F. CoughranJuan R. UristaJohn MullinsA. M. CoplenW. B. McCrearyFrank DrummondJ. I. ChappellFrancisco ValenzuelaTHE CHAINBELT COMPANY,BALDWIN-DUCKWOR11HDIvIsION(SPRING-FIELD PLANT)andUNITEDSTEELWORKERSOF AMERICA, CIO, PETI-TIONER.Case No. 1-RC-2761. July 18,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sidney A. Coven, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, which already represents a unit of productionand maintenance employees at the Empl'oyer's Springfield belt manu-facturing plant, now seeks to add to the unit a group of timekeepersand experimental machinery room employees who have not previouslybeen included in the unit.Both the Petitioner and the Employer re=quest that the Board direct an election to determine whether theseemployees wish to be represented by the Petitioner as part of the largerproduction and maintenance unit.We have previously included time-100 NLRB No. 42. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDkeepers 1 and experimental employees 2 in production and maintenanceunits.In view of the wishes of the parties,and as no reasonappearsfor excluding these employees, we are of the opinion that the time-keepers and experimental employees may properly be included in theunit.As no question of representation exists at the present time inthe basic production and maintenance unit, we shall direct an electionamong all timekeepers and experimental machineryroomemployees,excluding executives, engineers, assistant engineers, draftsmen, time-study men, salesmen, cooperative apprentices, laboratory employees,first-aid attendants, office and clerical employees, guards, and super-visors asdefined in the Act .3 If a majority of the employees votingin the election cast their ballots for the Petitioner, they will be takento have indicated their desires to be part of the over-all productionand maintenance unit and the Petitioner may bargain for timekeepersand experimental machinery room employees as part of that unit'[Text of Directiop of Election omitted from publication in thisvolume.]1Aluminum Company of America,80 NLRB 1342;Boeing Airplane Company, 78NLRB 795.2J. I. Case Company,80 NLRB 223;Leach Company,94 NLRB No. 99.3 The description of the votinggroup appearsas amended at the hearing4 SeeGreat Lakes Pipe LineCompany,92NLRB 583(Member Murdockdissenting)GulfOtt Corporation,92 NLRB 700.AUTO TRANSPORTS, INC.'andINTERNATIONALBROTHERHOODOF TEAM-STERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,GENERAL DRIVERS, WAREHOUSEMEN&HELPERS,LOCAL498,AFL,PETITIONER.Case No. 17-RC-1275. July 18,1952Decision and,Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Margaret L. Fassig, hearingofficer.At the hearing, the Employer moved to dismiss the petitionupon the grounds that the unit sought is inappropriate and the Peti-tioner may not properly represent the employees sought herein. Forreasons discussed in paragraph numbered4, infra,the motion is herebydenied.The motion of the Petitioner that the Board investigate thealleged alteration of certain of Employer's exhibits is denied for thereasons hereinafter stated.The hearing officer's rulings made at thLhearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].'The name ofthe Employerappears as amended at the hearing.100 NLRB No. 48.